On April 29,1994, movant, Columbus Bar Association, filed an amended motion, requesting this court to issue an order directing respondent, Christopher M. Streifender, a.k.a Christopher Meade Streifender, to show cause why he should not be found in contempt. On May 26, 1994, the court granted the motion. Respondent filed a response to the court’s order on June 15, 1994, and movant filed a memorandum contra respondent’s response on June 24, 1994. On July 29, 1994, the court found respondent in contempt and ordered that if he did not purge himself of contempt within ten days, he would be immediately suspended. On September 12, 1994, respondent filed a notice of compliance with the court’s order and motion for termination of sanctions, and on September 16,1994, movant filed a response. On September 26, 1994, this court suspended respondent until he purged himself of contempt. On March 12, 1997, respondent filed a motion to dissolve contempt issued by court. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is, hereby, denied.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7XF). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as *1501provided for in Gov.Bar R. V(8)(D)(1).
Douglas, J., would grant the motion to dissolve contempt, dismiss the cause, and assess costs.